     Case 1:19-cv-00635-MJT Document 1 Filed 12/21/19 Page 1 of 7 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

FAITH TABERNACLE PENTECOSTAL                      §
CHURCH, INC.                                      §
     Plaintiff,                                   §
                                                  §        CIVIL ACTION NO. 1:19-cv-00635
v.                                                §
                                                  §                        (JURY)
CHURCH MUTUAL INSURANCE                           §
COMPANY                                           §
    Defendant.                                    §


             DEFENDANT CHURCH MUTUAL INSURANCE COMPANY’S
                          NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, CHURCH MUTUAL INSURANCE

COMPANY (“Church Mutual”) files this Notice of Removal to the United States District Court

for the Eastern District of Texas, Beaumont Division, and respectfully shows the following:

                                            I.
                                    SUMMARY OF REMOVAL

        1.     Church Mutual removes this matter from the 163rd Judicial District Court of

Orange County, Texas to the United States District Court for the Eastern District of Texas,

Beaumont Division. Church Mutual has met all of the requirements of 28 U.S.C. § 1441: (a) There

is complete diversity between Plaintiff, FAITH TABERNACLE PENTECOSTAL CHURCH,

INC. (hereinafter, sometimes “Faith Tabernacle” or “Plaintiff”) (a citizen of the State of Texas),

and Defendant, Church Mutual (a citizen of the State of Wisconsin); and (b) the amount in

controversy in this action exceeds $.75,000.00.
   Case 1:19-cv-00635-MJT Document 1 Filed 12/21/19 Page 2 of 7 PageID #: 2



                                           II.
                                     REMOVAL EXHIBITS

       2.     In support of its Notice of Removal, Church Mutual attaches the following exhibits,

and incorporates same herein by reference:

                             Civil Cover Sheet

              Exhibit A      List of All Parties

              Exhibit B      Case Information Sheet for B190425-C
                             (163rd Court, Orange County)

              Exhibit C      Plaintiff’s Original Petition (10/16/2019);

              Exhibit D      Defendant Church Mutual Insurance Company’s Original
                             Answer (12/21/2019)

              Exhibit E      E-Filing Request for Process (11/26/2019)

              Exhibit F      Affidavit of 11/27/2019 Service on Church Mutual
                             Insurance (12/06/2019)

              Exhibit G      List of Attorneys

              Exhibit H      Parties Requesting Jury Trial

              Exhibit I      Court Information for Originating Court

              Exhibit J      Disclosure Statement Pursuant to FED. R. CIV. P. 7.1.

                                          III.
                                 PROCEDURAL BACKGROUND

       3.     On October 16, 2019, Plaintiff commenced its civil action by filing its Original

Petition in the 163rd Judicial District Court of Orange County, Texas as Cause No. B190425-C;

Faith Tabernacle Pentecostal Church, Inc. v. Church Mutual Insurance Company (“State Court




                                                   2
    Case 1:19-cv-00635-MJT Document 1 Filed 12/21/19 Page 3 of 7 PageID #: 3



Suit”). 1 Church Mutual was served on November 27, 2019, 2 and appeared and answered on

December 21, 2019. 3

          4.          According to its Petition, Faith Tabernacle seeks damages related to a property-

insurance policy issued by Church Mutual in effect when Faith Tabernacle’s property was

allegedly damaged by Hurricane Harvey on or about August 25, 2017. 4 Plaintiff subsequently filed

its claim with Church Mutual, which Church Mutual acknowledged and investigated.

          5.          The Petition makes numerous allegations against Church Mutual, and asserts

causes of action for breach of contract, violations of Texas Insurance Code, violation of the Prompt

Payment of Claims Act, breach of the duty of good faith and fair dealing, and violations of Texas

DTPA. 5

          6.          Church Mutual now removes this case pursuant to 28 U.S.C. §.1441.

                                                     IV.
                                           ARGUMENT AND AUTHORITIES

A. Legal standard for Removal

          7.          A defendant has the right to remove a case to federal court when federal jurisdiction

exists and the removal procedure is properly followed. 6 To determine whether removal jurisdiction

exists, the claims in the state court petition are considered as they exist at the time of removal. 7

Doubts about the propriety of removal are to be resolved in favor of remand. 8



1------ See, Ex. C.
2------ See, Ex. F.
3------ See, Ex. D.
4------ See, Ex. C., Pltf’s Orig. Pet. p. 3, ¶ 9.
5------ See, Ex. C, p. 6, et passim.
6------ See, Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (citing 28 U.S.C. § 1441).
7------ Manguno, 276 F.3d at 723.
8------ See, In re Hot-Hed, Inc., 477 F.3d 320, 323 (5th Cir. 2007) (per curiam).



                                                          3
    Case 1:19-cv-00635-MJT Document 1 Filed 12/21/19 Page 4 of 7 PageID #: 4



B. This Court has jurisdiction pursuant to 28 U.S.C. § 1332.

    1. There is complete diversity between the parties.

         8.           Federal district courts have diversity jurisdiction of all civil actions where the

between citizens of different states (provided the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs). 28 U.S.C. § 1332(a)(1). If federal jurisdiction is based

on diversity of citizenship under 28 U.S.C. § 1332, a case is removable when none of the parties

in interest properly joined as defendants is a citizen of the State in which the action is brought. 28

U.S.C. §.1441(b).

         9.           Faith Tabernacle is a non-profit corporation formed in and pursuant to the laws of

the State of Texas with its principal place of business in Orange County, Texas. Church Mutual is

a corporation duly organized in and pursuant to the laws of the State of Wisconsin, and maintains

its principal business offices in Merrill, Lincoln County, Wisconsin. Accordingly, there is

completely diversity between Faith Tabernacle and Church Mutual.

    2. The amount in controversy exceeds $75,000.00.

         10.          Faith Tabernacle expressly avers that they have received an estimate for the cost to

repair wind damages to the roof in the amount of $45,179.18, 9 and alleges that Defendant “failed

to accept or deny coverage for the wind damage to the roof” in this amount. 10 Plaintiff further

alleges that it is entitled to recover as damages “the benefit of their bargain, which is the amount

of their claims” for Church Mutual’s purported breach of contract, 11 and further asserts that it is

entitled to “three (3) times its actual damages, pursuant to Tex. Ins. Code § 541.152, et seq.”

Therefore, based on the allegations made on the face of Plaintiff’s petition, Plaintiff alleges that it


9 ----- See Ex. C. at ¶ 26.
10 --- Id. at ¶ 27.
11 --- Id. at ¶ 26.



                                                       4
   Case 1:19-cv-00635-MJT Document 1 Filed 12/21/19 Page 5 of 7 PageID #: 5



is entitled to $45,179.18 in “actual damages” and an additional $135,537.54 in extra-contractual,

statutory damages. Therefore, the matter in controversy clearly exceeds the sum or value of

$.75,000.00 (exclusive of interest, costs, and attorney fees), satisfying the requirements of 28

U.S.C. § 1332(a). This case is therefore subject to removal pursuant to 28 U.S.C. §§ 1441 and

1446.

C. All requirements for removal have been met and removal to this Court is proper.

        11.      In accordance with 28 U.S.C. § 1446(b)(1), a defendant timely files its notice of

removal within 30 days after receiving a copy of the initial pleading. Church Mutual was served

on November 27, 2019 by delivery to its registered agent for service of process in Texas, CSC,

and made its appearance in the State-Court Action on December 21, 2019. Removal is therefore

timely as this Notice of Removal was filed within the time limits required by § 1446.

        12.      The United States District Court for the Eastern District of Texas, Beaumont

Division is the proper court to which to remove this action because this civil action is pending in

the Eastern district and Beaumont division. 12 28 U.S.C. § 1446(a).

        13.      In accordance with the provisions of 28 U.S.C. § 1446(d), Church Mutual is serving

written notice upon counsel for Faith Tabernacle and is filing a copy of this Notice of Removal

with the District Clerk of Orange County, Texas. ICA, LP consents to the removal of this action.

Charles Bunn’s consent to the removal of this action is unnecessary, as Bunn is not a “properly

joined” party to the State Court Action. 28 U.S.C. §.1446(b)(2)(A). Katherine MacMonagle’s

consent is not necessary as she has not been served in the state-court action. Id.




12 --- 28 U.S.C. § 1446(a).



                                                 5
   Case 1:19-cv-00635-MJT Document 1 Filed 12/21/19 Page 6 of 7 PageID #: 6



                                                 V.
                                            JURY DEMAND

         14.      Church Mutual made a demand for a jury trial in the State Court Action. 13 However,

in accordance with FED. R. CIV. P. 38(b), Church Mutual by its inclusion herein hereby serves on

Plaintiff this written demand for a jury trial; by inclusion herein, Church Mutual’s jury demand

satisfies FED. R. CIV. P. 5(d). Church Mutual has annotated the case style to reflect its request for

a jury trial in accordance with L.R. CV-38(a).

                                                  VI.
                                             CONCLUSION

         WHEREFORE Defendant, CHURCH MUTUAL INSURANCE COMPANY files its

Notice that the above-entitled action is removed from the 163rd District Court of Orange County,

Texas to the United States District Court for the Eastern District of Texas, Beaumont Division and

Defendant requests that this Court take jurisdiction of the case through to final judgment in

accordance with the laws of the United States of America.

                                                   Respectfully submitted,


                                                By: __________________________________
                                                    MARC A. SHEINESS (Attorney-in-Charge)
                                                    Texas State Bar No. 18187500
                                                    Todd F. Newman
                                                    Texas State Bar No. 24032906
                                                    SHEINESS, GLOVER, & GROSSMAN, L.L.P.
                                                    4544 Post Oak Place Drive, Suite 270
                                                    Houston, Texas 77027
                                                    Telephone: (713) 374-7005
                                                    Facsimile: (713) 374-7049
                                                    Email: msheiness@hou-law.com
                                                    Email: tnewman@hou-law.com
                                                Attorneys for Defendant,
                                                CHURCH MUTUAL INSURANCE COMPANY


13 --- See Ex. D, p. 1.



                                                   6
   Case 1:19-cv-00635-MJT Document 1 Filed 12/21/19 Page 7 of 7 PageID #: 7



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of this instrument has been served on
all counsel of record by e-filing, certified mail – return receipt requested, regular mail or hand
delivery on this 21st day of December 2019.

       Phillip N. Sanov
       Carla R. Delpit
       PANDIT LAW FIRM, LLC
       One Galleria Tower
       2700 Post Oak Blvd., 21st Floor
       Houston, Texas 77056
       Facsimile: (504) 313-3820
       Email: psanov@panditlaw.com
       cdelpit@panditlaw.com
       Attorneys for Plaintiff
       FAITH TABERNACLE
       PENTECOSTAL CHURCH, INC.
                                             _________________________________________
                                             MARC A. SHEINESS




                                                7
